Citation Nr: 0804694	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  04-21 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served with the Philippine Commonwealth Army from 
September 1941 to October 1942, and in the Recognized 
Guerillas and Regular Philippine Army from May 1945 through 
May 1946.  He was a POW from April 10, 1942, to October 15, 
1942.  The veteran died on December [redacted], 1971.  The appellant 
is the veteran's widow.

This matter is before the Board of Veterans' Appeals (Board), 
on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which found that new 
and material evidence had not been submitted sufficient to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.

The issue of entitlement to service connection for the cause 
of the veteran's death is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a decision dated October 1999, the RO denied service 
connection for the cause of the veteran's death.  The 
appellant did not timely perfect an appeal of this decision, 
and it therefore became final.

2.  The evidence received since the unappealed October 1999 
rating decision does relate to an unestablished fact 
necessary to substantiate the claim of service connection for 
the cause of the veteran's death.


CONCLUSION OF LAW

1.  The October 1999 decision of the RO, which denied service 
connection for the cause of the veteran's death, is final.  
38 U.S.C.A. § 7105 (West 2002).

2.  The evidence received since the October 1999 RO decision, 
which denied service connection for the cause of the 
veteran's death, is new and material and the claim for 
service connection for the cause of the veteran's death is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In correspondence dated October 2003 and January 2007, the RO 
satisfied its duty to notify the veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  
Specifically, the RO notified the veteran of: information and 
evidence necessary to substantiate her claim; information and 
evidence that VA would seek to provide; and information and 
evidence that the appellant was expected to provide.  The 
appellant was instructed to submit any evidence in her 
possession that pertained to her claim.

The appellant was provided with several different letters 
regarding the VCAA at different times, and she was able to 
participate effectively in the processing of this claim. 
 There is no indication in the record or reason to believe 
that the ultimate decision of the originating agency on the 
merits of the claim would have been different had complete 
VCAA notice been provided at an earlier time.

As the instant decision reopens the veteran's service 
connection claim, any deficiency with respect to notice 
regarding new and material evidence is moot.  

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death was initially denied in 
February 1983.  The appellant's claim was denied at that time 
because there was no evidence of record linking the veteran's 
cause of death, liver cancer, to service.  The appellant has 
continued to attempt to reopen her claim since then, and her 
claim was last finally denied in an October 1999 rating 
decision.  The appellant did not appeal this decision within 
one year of its promulgation, and it is therefore final.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2007).

Because of the prior final denial, the appellant's current 
claim of service connection for the cause of the veteran's 
death may be considered on the merits only if new and 
material evidence has been received since the time of the 
prior adjudication.  See 38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 3.156 (2007).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, when by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).  In determining whether evidence is 
new and material, the credibility of the new evidence is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

Taking into account all relevant evidence, the Board finds 
that new and material evidence has been submitted sufficient 
to reopen the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  In this 
regard, the Board finds material an opinion dated September 
2007, submitted from a private physician.  That physician 
appears to indicate that, in his opinion, the veteran's cause 
of death, liver cancer, was etiologically related to 
cirrhosis of the liver.  It is noted that cirrhosis of the 
liver is a condition for which presumptive service connection 
would be granted for a POW, such as the veteran.

As this evidence pertains directly to the question of whether 
the veteran's death was related to service, the Board finds 
this evidence both new and material, and the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death is therefore reopened.


ORDER

New and material evidence having been submitted, the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death is reopened; to this extent 
only, the veteran's claim is granted.


REMAND

As the appellant's claim of entitlement to service connection 
for  the cause of the veteran's death is now reopened, and as 
there is now medical evidence of record, as cited above, 
showing that the veteran's death may be related to service, 
the Board finds that additional development must be 
undertaken in this case.  Specifically, the appellant should 
be given an opportunity to submit evidence showing that the 
veteran had cirrhosis of the liver.  

It appears that C. M. Gramata, M.D. indicates that the 
veteran had cirrhosis of the liver.  The basis for this 
indication, however, was not provided.  In this regard, the 
Board notes that the veteran's death certificate does not 
show that the veteran had cirrhosis of the liver, nor are 
there any other records showing a diagnosis of cirrhosis of 
the liver.  Dr. Gramata should be given an opportunity to 
provide any medical records showing that the veteran had 
cirrhosis of the liver and he should provide a detailed 
rationale for the indication that the veteran had cirrhosis 
of the liver.

If evidence that the veteran had cirrhosis of the liver is 
associated with the claims file then the claims file should 
be referred to an appropriate physician for the purpose of 
determining whether cirrhosis of the liver caused or 
contributed to cause the veteran's death.

Accordingly, this claim is remanded for the following 
actions:

1.	The RO should contact the appellant 
and request that she provide the names 
and addresses of all medical care 
providers who treated the veteran 
close in time to his death.  After 
securing any necessary release(s), the 
RO should obtain those records not 
already associated with the veteran's 
claims file, particularly any 
available records from the Cagayan 
Valley Regional Hospital, and the 
Cagayan Valley Medical Center.  If 
there is an attempt to obtain records 
that is unsuccessful, that should be 
noted in the file.

2.	The appellant should be informed to 
submit medical evidence showing that 
the veteran was diagnosed with 
cirrhosis of the liver.
3.	Dr. Gramata should be informed to 
provide medical treatment records 
showing that the veteran had cirrhosis 
of the liver.  If records are not 
available, he should specifically be 
asked to provide all details 
surrounding the veteran's diagnosis of 
cirrhosis of the liver, including when 
the diagnosis was made and what 
physician(s) made the diagnosis.  If 
treatment records are not available, 
Dr. Gramata should provide the basis 
for his finding that the veteran had 
cirrhosis of the liver.

4.	Only if the record demonstrates that 
the veteran had cirrhosis of the 
liver, refer the claims file to a VA 
examiner for the purpose of providing 
an opinion as to whether it is at 
least as likely as not (i.e., is there 
at least a 50 percent probability) 
that cirrhosis of the liver, caused or 
contributed to cause the veteran's the 
veteran's death.  In providing such an 
opinion, the examiner should indicate 
whether the veteran's cirrhosis of the 
liver caused or contributed to cause 
liver cancer which ultimately claimed 
the veteran's life.  The complete 
rationale for all conclusions reached 
(to include citation, as necessary, to 
specific evidence in the record) 
should be set forth.  

5.	Thereafter, re-adjudicate the claim on 
appeal.  All applicable laws and 
regulations should be considered.  If 
any benefit sought on appeal remains 
denied, the appellant and her 
representative should be provided with 
a supplemental statement of the case 
and given the opportunity to respond 
thereto.  The case should then be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


